Exhibit 10.2

 



ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (the “Agreement”) made and entered into this 18th day of
February, 2020 (the “Effective Date”) by and between Medalist Diversified REIT,
Inc., a Maryland corporation (“Medalist”), and Virginia Commonwealth Bank
(“Escrow Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Medalist has undertaken a public offering of its securities (the
“Offering”); and

 

WHEREAS, as a condition to the Offering, Medalist has agreed to place funds in
the amount of the first four quarterly dividend payments into escrow.

 

NOW, THEREFORE, for and in consideration of the foregoing premises and for other
good and valuable consideration, the receipt of which is hereby acknowledged,
Medalist and Escrow Agent agree as follows:

 

1.          Appointment of Escrow Agent. Medalist hereby appoints Escrow Agent
to perform the duties assigned to Escrow Agent in this Escrow Agreement. Escrow
Agent accepts such appointment as escrow agent hereunder, to hold and keep the
Escrowed Funds (as defined below) in escrow in accordance with the terms and
conditions hereof. Escrow Agent hereby represents and warrants to Medalist that
it has all necessary power and authority to execute, deliver and perform its
obligations under this Escrow Agreement and that Escrow Agent is duly authorized
to perform its obligations hereunder.

 

2.          Delivery of Escrow Funds. Medalist shall deliver an amount equal to
$371,111.11 (the “Escrow Funds”) to the Escrow Agent on the Effective Date. Upon
receipt, the Escrow Funds shall be held by the Escrow Agent in Escrow Agent’s
client escrow account.

 

3.          Disbursement of Escrowed Funds. Upon receipt of a copy of the
resolutions of the Board of Directors of Medalist declaring a dividend on the
8.0% Series A Cumulative Redeemable Preferred Stock, the Escrow Agent shall
disburse the portion of the Escrow Funds in accordance with the written
instructions of Medalist. Notwithstanding the foregoing, the Escrow Agent shall
only disburse any portion of the Escrow Funds to V Stock Transfer LLC, as the
Company’s transfer agent, according to the written instructions of Medalist.

 

4.         Duties of Escrow Agent. Escrow Agent shall place the Escrowed Funds
into an interest bearing account in which all accrued interest will be paid to
Medalist and shall otherwise distribute the Escrowed Funds in accordance with
the terms of this Escrow Agreement.

 

5.          Rights, Obligations and Indemnifications of Escrow Agent.

 

(a)        In performing any of its duties under this Escrow Agreement or upon
the claimed failure to perform its duties hereunder, Medalist acknowledges and
agrees that Escrow Agent shall not be liable for any damages, losses, or
expenses that they may incur as a result of Escrow Agent so acting, or failing
to act; provided, however, Escrow Agent shall be liable for damages arising out
of its willful misconduct or gross negligence under this Escrow Agreement.

 

(b)        Escrow Agent’s duties hereunder are purely ministerial in nature, and
Escrow Agent shall have no duties except those specifically set forth herein.

 



 

 

 

6.          Resignation or Removal of Escrow Agent. Escrow Agent may resign at
any time by delivering thirty (30) days written notice of such resignation to
Medalist. In such event, Medalist shall designate a successor escrow agent and
shall instruct the Escrow Agent to transfer the Escrowed Funds to such successor
escrow agent. If a successor escrow agent is not appointed within thirty (30)
days following receipt of the notice of resignation, Escrow Agent may petition a
court of competent jurisdiction to appoint a successor. Upon appointment of a
successor escrow agent by Medalist and delivery of the Escrowed Funds held
hereunder to such successor, Escrow Agent shall be discharged from all further
duties and liabilities under this Escrow Agreement except for any previous acts
of willful misconduct or gross negligence.

 

7.          Notice. All requests and notices which are required herein shall be
effective as of the date on which such notice is sent to the addresses below
either by: (a) certified or registered mail first-class, postage prepaid, return
receipt requested; (b) hand delivery, messenger or overnight courier service; or
(c) electronic mail so long as the sender has appropriate evidence that the same
was so delivered. The addresses for such notices are as follows:

 

If to Medalist: Medalist Diversified REIT, Inc.   11 S. 12th Street   Richmond,
VA 23219   Attention: Thomas E. Messier   E-mail: tim.messier@medalistprop.com  
  With a copy to: Kaplan Voekler Cunningham & Frank PLC   1401 East Cary Street
  Richmond, Virginia 23219   Attention: Thomas Voekler   E-mail:
tvoekler@kv-legal.com     If to Escrow Agent: Virginia Commonwealth Bank   1801
Bayberry Court   Suite 101   Richmond, Virginia 23226   Attention: Bill Bien  
E-mail: bill.bien@vcb.bank

 

8.          Reliance. Escrow Agent may act in reliance upon any writing or
instrument or signature that it, in good faith, believes to be genuine, may
assume the validity and accuracy of any statement or assertion contained in such
a writing or instrument, and may assume that any person purporting to give any
writing, instrument, notice, or instruction in connection with the provisions
hereof has been duly authorized so to do.

 

9.          Successors And Assigns. This Escrow Agreement shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Escrow Agreement shall not be assignable by any of the parties
hereto without the prior written consent of the parties except that the Escrow
Agent may be changed in accordance with the provisions of Section 6 hereof.

 

10.        Captions, Headings and Capitalized Terms. The captions and headings
in this Escrow Agreement are for reference only and shall not be deemed to
define or limit the scope or intent of any of the terms, covenants, conditions
or agreements contained herein. Any capitalized terms not otherwise defined
herein shall have the meaning defined in the Purchase Agreement

 



 

 

 

11.         Counterparts. This Escrow Agreement may be executed in any number of
counterparts, each of which, when executed and delivered, shall be an original
and such counterparts together constitute one and the same instrument. This
Escrow Agreement may be executed by one or more parties using an electronic
signature, which the parties agree shall be binding for all purposes and shall
constitute an original signature. Signature pages may be detached from the
counterparts and attached to a single copy of this document to physically form
one document.

 

12.          Governing Law. This Escrow Agreement shall be construed, enforced
and interpreted under the laws of the Commonwealth of Virginia, without regard
to principles of conflict of laws.

 

13.          Prevailing Party. If either party brings an action hereunder to
enforce the terms of this Escrow Agreement, the prevailing party in such suit
shall be indemnified by the other party for all reasonable court costs and
attorneys’ fees incurred in connection with such action.

 

15.          Entire Agreement. This Agreement constitutes the entire agreement
between the parties relating to the Escrow. This Agreement may only be modified
or amended by a written agreement signed by all of the parties to this
Agreement.

 

 

[SIGNATURE PAGE ATTACHED]

 

 

 

 

 

Signature Page – Escrow Agreement

 

 

In witness whereof, the parties have executed and delivered this Agreement as of
the date first written above.

 

MEDALIST:

 

MEDALIST DIVERSIFIED REIT, INC.,

a Maryland corporation

 

By: /s/ Thomas E. Messier               

Name: Thomas E. Messier

Title: Chief Executive Officer

 

 

 

 

ESCROW AGENT:

 

VIRGINIA COMMONWEALTH BANK

 

By: /s/ William Bien                  

Name: William Bien

Title: Senior Vice President

 

 

 



 

